DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  a punctuation appears missing after the phrase “the following information” in line 2 of claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the access device" in line 2 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0069327 A1, hereinafter Kim).

Regarding claim 10, Kim discloses a terminal (Abstract, paragraph 307 and Fig. 22, UE 100) comprising: 
a processor (paragraphs 308 and 310, controller 102); and 
a memory coupled to the processor (paragraphs 308-310, storage means 101, and see Fig. 22, where the storage means is coupled to the controller) and configured to store instructions that, when executed by the processor (paragraph 310, “the controllers execute the methods stored in the storage means”), cause the terminal to be configured to: 
send a first request message requesting to establish a session for the terminal (paragraph 142, “the UE 100 transmits an attach request message to the CP function node 510 including a session management (SM) function … to initiate the attach procedure … the UE 100 may include a connectivity request message in the attach request message only when a session needs to be established immediately as the UE has data to be transmitted”; paragraph 146, “the UE 100 transmits a connectivity request message for creation of a session to the CP function node 510 for session management (SM)”); and 
receive a first response message indicating that a session management network element accepts to establish the session (paragraph 144, “the CP function node 510 transmits an attach accept message to the UE 100”, paragraph 150, “the CP function node 510 for session management transmits a connectivity complete message to the UE and the access network (AN)”, and paragraph 251, “The CP function node 510 for session management (SM) transmits a connectivity complete message to the UE and the access network (AN)”), 
wherein the first response message comprises first indication information indicating that the session is an always-on session for which user-plane resources are activated in response to the terminal transitioning from an idle mode to a connected mode (paragraph 52, UE transitions from idle state to connected state; paragraph 251, “the connectivity complete message may include information indicating that the created session is an always-on or always-connected session”).

Regarding claim 11, Kim further discloses the instructions further cause the terminal to be configured to send a session modification request message requesting to modify the session to a non-always-on session (paragraph 68, “receiving a session modification request message from the UE to modify the session into one which needs not be always-on”; paragraph 163, “the UE 100 transmits a session modification request message to the CP function node 510 for session management (SM)”).

updating context of the session for modifying the session into one which needs not be always-on or always-connected; and transmitting a response message in response to a session modification request which induces session context update of the UE”; paragraph 166, “the CP function node 510 for session management (SM) transmits the session modification response message to the UE”.

Regarding claim 13, Kim further discloses the first request message comprises second indication information indicating to establish the session as the always-on session (paragraph 142, “the connectivity request message may include information indicating whether a session needed to be always-on”, paragraph 146, “the connectivity request message may include information indicating whether an always-on”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 8, 9, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US 2020/0137675 A1, hereinafter Park, and since Park is relied upon based on priority date of Provisional application No. 62/521,385, filed on 17 Jun 2017, citations of Park are cited from the Provisional application).

Regarding claims 1 and 14, Kim discloses a session management method and a session management system (Abstract, Fig. 6a and 6b, paragraph 125-129), the session management system comprising: 
a mobility management network element (paragraph 142, mobility management (MM) function), 
CP function node 510 including a session management (SM) function”) configured to: 
receive a first request message (paragraph 143, “the CP function node 510 receives the attach request message”; paragraph 146, “UE 100 transmits a connectivity request message for creation of a session to the CP function node 510 for session management (SM)”); 
determine to establish the session as an always-on session for which user-plane resources are activated in response to the terminal transitioning from an idle mode to a connected mode (paragraph 52, UE transitions from idle state to connected state; paragraph 143, “if the connectivity request message includes information requesting the session which needs to be always-on or always-connected, the CP function node 510 manages a created session as one which needs to be always-on or always-connected, the CP function node 510 determines on the basis of the service type information within the connectivity request message whether the session to be created has to be always-on or always-connected”; paragraph 149, “if the connectivity request message includes information requesting the always-on or always-connected session, the CP function node 510 for session management (SM) manages a created session as one which needs to be always-on or always-connected”); and 
send a first response message indicating that the session management network element accepts to establish the session (paragraph 144, “the CP function node 510 transmits an attach accept message to the UE 100”, paragraph 150, “the CP function node 510 for session management transmits a connectivity complete message to the UE and the access network (AN)”, and paragraph The CP function node 510 for session management (SM) transmits a connectivity complete message to the UE and the access network (AN)”), 
wherein the first response message comprises first indication information indicating that the session is the always-on session (paragraph 251, “the connectivity complete message may include information indicating that the created session is an always-on or always-connected session”).
	Kim discloses a network and process for creating an always-on session in a next-generation (i.e., 5G) mobile communication network (Abstract, paragraph 139), but does not explicitly disclose the mobility management network element is configured to send a first request message requesting to establish a session for a terminal, the first request message is received from the mobility management network element and the first response message is sent to the mobility management network element.
	In an analogous art, Park discloses a method and system for PDU session establishment for 5G (p. 38, 4.3.2, p. 39, Fig. 4.3.2.2.1-1), wherein an access and mobility management function (AMF) receives a request message from a UE (p. 40, step 1), and the AMF transmits a session management (SM) request message to a session management function (SMF) (p. 40, step 3). Park discloses in response to the SM request, the SMF transmits a SM response to the AMF (p. 41, step 10). Park discloses the UE may include an indication that creation of a PDU session is required, e.g., "PDU session required" or "Always-on PDU connectivity required," (p. 51, paragraph begins with “Basically”). Park discloses AMF supports functions including idle mode UE reachability (including controlling and performing paging retransmission), mobility management control (subscription and policy), SMF selection, and transfer of session


Regarding claims 2 and 15, Kim in view of Park further discloses the session management network element is further configured to determine to establish the session as the always-on session based on local configuration information of the session management network element (se Kim, paragraph 147, “the CP function node 510 for session management (SM) obtains subscriber information and context of the UE”).
Regarding claims 4 and 16, Kim in view of Park further discloses the session management network element is further configured to: determine to modify the session to a non-always-on session; and send, to the terminal, a message to notify that the session has been updated to the non-always-on session (see Kim, paragraph 64, “If it is determined to release the session which needs to be always-on or always-connected, the method may further comprise updating session context to change attribute of the session into that of a session which needs not be always-on or always-connected”; paragraph 66, “after updating the session context, transmitting a session release request message to the UE. The session release request message may comprise a request requesting the UE to update session context to modify attribute of the session into that of a session which needs not be always-on or always-connected”; and paragraph 273, “CP function node 510 for session management (SM) transmits a session release request message. At this time, to change the corresponding session into one which needs not be always-on”).

Regarding claims 5 and 17, Kim in view of Park further discloses the first request message comprises a second indication information indicating to establish the session as the always-on session (see Kim, paragraph 142, “the connectivity request message may include information indicating whether a session needed to be always-on”, paragraph 146, “the connectivity request message may include information indicating whether an always-on”).

Regarding claims 6 and 18, Kim in view of Park further discloses the session management network element is further configured to determine to establish the session as the always-on session based on local configuration information of the session management network element and the second indication information (see Kim, paragraph 143, “if the connectivity request message includes information requesting the session which needs to be always-on or always-connected, the CP function node 510 manages a created session as one which needs to be always-on”; paragraph 149, “if the connectivity request message includes information requesting the always-on or always-connected session, the CP function node 510 for session management (SM) manages a created session as one which needs to be always-on”).

Regarding claims 8 and 20, Kim in view of Park further discloses the session management network element is further configured to: determine to modify the session to a non-always-on session based on local configuration information of the session management network element; and send a fourth indication information to the mobility management network element If it is determined to release the session which needs to be always-on or always-connected, the method may further comprise updating session context to change attribute of the session into that of a session which needs not be always-on or always-connected”; paragraph 66, “after updating the session context, transmitting a session release request message to the UE. The session release request message may comprise a request requesting the UE to update session context to modify attribute of the session into that of a session which needs not be always-on or always-connected”; and paragraph 273, “CP function node 510 for session management (SM) transmits a session release request message. At this time, to change the corresponding session into one which needs not be always-on”).

Regarding claim 9, Kim in view of Park discloses the limitations of claim 1 as applied above. Kim in view of Park further discloses sending, indication information of a non-always-on session to enable the access device to modify the session to the non-always-on session (see Kim, paragraph 68, “session modification request message from the UE to modify the session into one which needs not be always-on”, such that the session modification request message includes indication to indicate session to be non-always on).
Kim does not expressly disclose the session modification request message is sent by the mobility management network element.
Park discloses a method and system for PDU session establishment for 5G (p. 38, 4.3.2, p. 39, Fig. 4.3.2.2.1-1), wherein an access and mobility management function (AMF) is configured to select SMF and to send request messages for a UE (i.e., p. 40, step 3, AMF .

Allowable Subject Matter
Claims 3, 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ueda (US 2006/0235974 A1) discloses a server is associated with a session management database, wherein the database stores total of a maximum numbers of simultaneous sessions (Abstract and paragraph 63).

Wirtanen et al. (US 2008/0049741 A1) discloses an IP session management function adapted to: using information identifying a number of IP sessions supported by a given network area, actively manage allocation of IP sessions where there are fewer IP sessions than there are device functions that need IP sessions, with regard to the number of IP sessions supported (paragraph 27).

Ryu (US 2019/0364541 A1) discloses when resource preference information indicates the performance centric, the MM (or AMF) may handle reachability with a short DRX cycle or an always connected state, the SM (or SMF) may select a session pre-setup (i.e., always-on PDU session) scheme for previously (e.g., before the connection of the UE) setting up (thus, performing handover) a session, and/or may apply a highest QoS level per service/slice, and/or the (R)AN (or eNB) may configure a CQI reporting period to a `frequent` (or short) reporting period (paragraphs 440-443).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL LAI/            Primary Examiner, Art Unit 2645